Case 1:16-cv-06082-DRH-AYS Document 119 Filed 12/08/20 Page 1 of 1 PageID #: 586




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 MARILYN BLOCH,
                            Plaintiff,                                 ORDER
 -against-                                                             16-6082 (DRH)

 COUNTY OF NASSAU, and NASSAU
 COUNTY CORRECTINAL FACILITY,
                            Defendants.
 -----------------------------------------------------------X

         Before the Court is the Report and Recommendation of Magistrate Judge Shields, dated

 February 20, 2020, recommending that “[i]n light of Plaintiff's numerous health problems . . .

 the District Court administratively close this action, without prejudice to reopening upon the

 resolution of Plaintiff's health problems” and further “that the District Court direct Plaintiff that

 when her health problems resolve, and she feels she can effectively prosecute this action, she

 write a letter to the Court requesting that this action be reopened.” More than fourteen (14) days

 have passed since service of the Report and Recommendation and no objections have been filed.

         Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

 and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

 result. Accordingly, the Court adopts the February 20, 2020 Report and Recommendation of

 Judge Shields as if set forth herein. Accordingly,

         IT IS HEREBY ORDERED that the Clerk of Court administratively close this case

 without prejudice to Plaintiff, at such time as her health problems resolve and she feels she can

 effectively prosecute this action, filing a letter with the Court requesting that this action be

 opened. The Clerk of Court is directed to serve a copy of this Order on Plaintiff.

 Dated: Central Islip, New York                                  s/ Denis R. Hurley
        December 8, 2020                                        Denis R. Hurley
                                                                United States District Judge



                                                   Page 1 of 1
